Title: To Thomas Jefferson from Samuel Huntington, [9 January 1781]
From: Huntington, Samuel
To: Jefferson, Thomas


   [Philadelphia, 9 Jan. 1781.] Encloses copies of resolutions of Congress of 5 and 8 Jan. The former relates to “the unwarrantable and cruel Treatment which … Prisoners with the Enemy have of late received,” necessitating the “Exercise of the Law of retaliation”; recommends that measures be taken for carrying into execution the resolves of Congress of 13 Jan. 1780 respecting prisoners taken by the citizens or forces of the states. The second resolution recommends to the states from New Hampshire to North Carolina, inclusive, the procuring and forwarding their quotas of money for use of the officers in captivity at New York and on Long Island. Postscript acknowledges receipt of TJ’s letter of 25 Nov. 1780.
